Citation Nr: 0211053	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for a stomach and 
intestinal disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a jaw 
and neck injury.

4.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 5, 1973, to May 4, 1973. He had service in a 
state National Guard through September 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 
Although a Board hearing at the RO was initially requested, 
the appellant subsequently withdrew this request.


FINDINGS OF FACT

1. The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claims, and all reasonable development 
necessary for the disposition of the instant case has been 
completed.

2.  A stomach or intestinal disorder; a psychiatric disorder, 
to include PTSD; residuals of a jaw and neck injury; and a 
lung disorder were not manifested during the appellant's 
period of active duty for training nor are these condition 
otherwise etiologically related to such service.


CONCLUSION OF LAW

A stomach or intestinal disorder; a psychiatric disorder, to 
include PTSD; residuals of a jaw and neck injury; and a lung 
disorder were not incurred in or aggravated by a period of 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA examination reports, the 
appellant's service medical and personnel records, and his 
private medical records.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a stomach or intestinal 
disorder.  The discussions in the rating decision, statement 
of the case, and other communications have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought. Specifically, in October 
2001, the appellant was notified about the provisions of the 
VCAA; he was advised that certain evidence was necessary to 
establish his claims and that VA would provide assistance to 
him in obtaining the required evidence. The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the appellant 
suffers from disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110.  

The Board notes that, inasmuch as the appellant's service 
consists of active duty for training only and he has not yet 
established service connection for any disability, he has not 
established status as a veteran.  It is further noted that a 
veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


Analysis

The appellant's service medical records are silent with 
respect to complaints or treatment referable to a stomach or 
intestinal disorder; a psychiatric disorder, to include PTSD; 
residuals of a jaw and neck injury; and a lung disorder. 
Significantly, when he was examined for release from active 
duty in April 1973, he specifically denied any complaints 
pertinent to the disabilities at issue, and on clinical 
examination, no relevant abnormalities were reported. In this 
regard, the Board notes that the veteran reported a history 
of frequent indigestion upon periodic examination for 
National Guard service in July 1978, over 5 years after his 
period of active duty for training ended.  However, the 
physician elaborated that the appellant experienced episodic 
indigestion for which he was on no medication.  The appellant 
was evaluated as clinically normal upon examination. No 
psychiatric, lung, or jaw or neck condition was noted. 

A stomach or intestinal disorder, a psychiatric disorder, a 
cervical spine condition and a lung disorder were initially 
documented in the mid-1990s, more than 2 decades after the 
appellant's tour of active duty for training. Private medical 
records show that he has a diagnosis of major depression, 
which was said to have begun when his wife left him in 1983. 
No diagnosis of PTSD has been reported. The appellant's 
medical conditions also include gastroesophageal reflux 
disease, degenerative changes of the cervical spine and non-
specific pulmonary complaints. None of these conditions has 
been attributed by medical practitioners to the appellant's 
period of military service. 

It reaching its decisions, the Board has taken into account 
the appellant's assertions that his psychiatric condition and 
neck and jaw condition are the residuals of a physical 
assault he experienced in service and that he has lung and 
stomach/ intestinal conditions as a consequence of exposure 
to gas in a gas chamber. With respect to the inservice 
physical assaults alleged by the appellant, attempts to 
obtain medical records from the hospital at Ft. Jackson, 
South Carolina, where he recalls receiving treatment for his 
injuries, have been unsuccessful. Again, as noted above, the 
appellant made no mention of a physical assault or residuals 
thereof and no residuals of an assault were evident when he 
was examined for release from active duty. Similarly, neither 
the report of this examination or the post-service medical 
records contain any reference or suggest that he has any 
residual lung or stomach/intestinal disorder as a consequence 
of inservice gas exposure. 

Accordingly, as it is not shown that the claimed disabilities 
were manifested during the appellant's period of active duty 
for training or otherwise developed due to any incident 
therein, service connection is not in order. 38 U.S.C.A. §§ 
101(24), 1110; 38 C.F.R. §§ 3.6, 3.303.

Additionally, with respect to the appellant's assertion that 
he incurred as a result of exposure to gas in a gas chamber 
and a physical assault, the Board notes that, as a layman, 
the appellant is not qualified or competent to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for a stomach and intestinal disorder; a 
psychiatric disorder, to include PTSD; residuals of a jaw and 
neck injury; and a lung disorder is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

